 Case 0:18-cv-62287-UU Document 7 Entered on FLSD Docket 10/16/2018 Page 1 of 3




                             U N IT ED STA TES D ISTR ICT C O U R T
                             SO UTH ERN D ISTR IC T O F FL O R ID A
                               C A SE N O :18-62287-CV -U N G AR O

TOD D RIZZI,

              Plaintiff,
VS.


ZW ICKER & ASSOCIATES,P.C.,

               Defendants.



       O R DER SETTIN G IN ITIA L PLAN N IN G A N D SCH E DU LIN G C O N FEREN CE


         TH IS CA U SE is hereby setting foran InitialPlanning and Scheduling Conference before

  the H onorable U rsula Ungaro,atthe U nited States Courthouse,400 N .M iam iAvenue,12th Floor,

  Courtroom 4,M iam i,Florida,on N O V EM BER 16,2018 at 10:30 A .M .

         Counselforthe Plaintiffts)isinstructed to providecopiesofthisorderto allcounselof
  record and to any unrepresented partiesthathaveappeared in the case. Pursuantto Fed.R.CiV.P.

  26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconfeningtodevelopaproposed
  discovery plan;thereafter,theparties are to file and serve a JointPlanning and Scheduling Report,

  togetherw ith aproposed Scheduling O rder,and an attached service listincluding theparties'nam es,

  phone num bers and facsimile num bers. The report and proposed order must be filed by

  N O VEM BER 2,2018 and m ustrecite the follow ing:

                 A plain statem entofthe nature ofthe claim and any counterclaim s,cross-claim s,or
                 third-party claim ,including the am ount of dam ages claim ed and any other relief
                 sought.

         2.      A briefsum m ary of the facts which are uncontested orw hich can be stipulated to
                 w ithoutdiscovery.
Case 0:18-cv-62287-UU Document 7 Entered on FLSD Docket 10/16/2018 Page 2 of 3



offilingtheproposed Scheduling OrderforCourtapproval.
       In formulating aplan,thepartiesshallinclude,ifnecessary to thecase,theirstipulation
regarding the specification ofthe fonnatsin which docum entsare to be produced,the metadata
felds,ifany,thatwillberequested,themethodsbywhich responsivedocum entswillbeidentified,
the proceduresthey w illem ploy to protectclaim s ofprivilege,and otherrequirem ents,conditions
orprovisionsthatthepartiesbelievearenecessaryto facilitateand expediteESldocum entdiscovery.

       W ith respecttoinitialdisclosuresrequiredunderFed.R.Civ.P.26(a)(1)-(2),pursuantto
Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto developthe
discoveryplan.Thepartiesmustcertify in theJointScheduling Reportthatsuch disclosureshave

beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurets)isnot
appropriateinthecircumstancesoftheactionandfilesanobjectiontothespeciticdisclosurets)with
theCourt.Suchobjectionsmustbefilednolaterthanfifteen(15)dayspriortotheInitialPlanning
andSchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
       In the eventthatm otionsare pending before the Courtatthe tim e ofthe Conference,the

parties shallbe prepared to argue,atthe Court'sdiscretion,the m erits ofsuch m otions.

       In the event the C ourt issues a Scheduling O rder prior to the lnitialPlanning and

Scheduling C onference based on the inform ation provided by the parties in their Joint

Planning and SchedulingR eport,theC ourtw illnotify thepartiesw hetherthe Conferencew ill

be canceled.

       DONEANDORDEREDthis 1/ dayofOctober,2018atMiami,Florida.

                                             RSU LA UN G A R O
                                            UN ITED STATE S D ISTRIC T JU DG E

cc:a11counselofrecord
Case 0:18-cv-62287-UU Document 7 Entered on FLSD Docket 10/16/2018 Page 3 of 3



       3.     A briefsum maryoftheissuesaspresently known.

       4.     W hetherdiscovery should be conducted in phasesorlim ited to particular issues.

       5.     A detailed scheduleofdiscovery foreach party.

       6.     Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
              hearm otionsand to completediscovely.

              Proposed approxim ate datesfortinalpre-trialconferences and trial.

       8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
              non-jurytrial.
              A listofa11pendingmotions,whethereachmotion isSûripe''forreview,thedateeach
              m otion becam eripe,and asumm aryoftheparties'respectivepositionswith respect
              to each ripe m otion.

              A ny uniquelegalorfactualaspectsofthecaserequiring specialconsideration by the
              Court.

       11.    A ny potentialneed forreferences to a specialm asterorm agistrate.

       12.    The statusand likelihood ofsettlem ent.

       13.    Such othermattersasarerequiredbyLocalRule 16.1(B)andasmayaidtheCoul't
              in setting the case for status orpretrialconference and in the fairand expeditious
              adm inistration and disposition ofthisaction.

                                  SER V IC E O F PR O C ESS
       N otw ithstanding the provisions ofFederalR ule ofC ivilProcedure 4,the Plaintiff is
ordered to serve and file returns of service on alIDefendants prom ptly and atleastno Iater
than 14 days prior to the Planning and Scheduling C onference. In the eventany Defendant
rem ains unserved by that date,Plaintiff m ustinclude in the JointPlanning and Scheduling
R eporta detailed explanation sufficientto show good cause for the failure to effect service.
lfPlaintifffailsto provide a sufficientexplanation,the unserved D efendantw illbe dism issed
from the action w ithoutfurther notice.

                     ELE CTR O N ICA LLY STO R ED IN FO R M AT IO N
       Ifthepartiesanticipatethatelectronicallystoredinformation(''ESI'')willberelevanttothe
parties' claim s and defenses, they m ust engage in discussions and arrive at a plan,w hich is
proportionaland reasonablein relation to thenatureand com plexity ofthe case,forthepreservation,
identification,and production ofESI.The plan shallbeseparately subm ittedto the Courtatthetim e
